UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6398


ANTHONY TOWNSEND,

                Petitioner - Appellant,

          v.

RENOICE STANCIL,

                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02086-BO)


Submitted:   July 18, 2013                    Decided:    July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Townsend, Appellant       Pro Se.      Mary      Carla Hollis,
Assistant Attorney  General,       Raleigh,   North      Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Townsend seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate        of    appealability.                See    28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a    substantial        showing       of        the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,         537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Townsend has not made the requisite showing.                             Accordingly,

we deny Townsend’s motion for appointment of counsel, deny leave

to     proceed      in     forma     pauperis,           deny     a     certificate        of

appealability, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3